EXHIBIT 10.29
Yahoo! Advertising Terms and Conditions
1. INTRODUCTION
We provide you with certain services which enable you to advertise your goods
and/or services through Yahoo!’s Distribution Network, subject to: (i) these
terms and conditions (the “Master Terms and Conditions”); (ii) any additional
terms and conditions of the specific programmes to which you subscribe for
advertising purposes (the “Programmes”) (the “Programme Terms”); and (iii) where
applicable, the terms and conditions of any applicable insertion order(s) that
you enter into which specifically refers to these Master Terms and Conditions or
applicable Programme Terms (each an “Insertion Order”), each of which are hereby
incorporated by reference and together with these Master Terms and Conditions
form the “Agreement”.
Terms used but not defined herein shall have the meanings given to such terms in
the Insertion Order or applicable Programme Terms unless expressly provided
otherwise. All definitions shall apply both to their singular and plural forms,
as the context may require. Headings used in the Agreement are for convenience
only.
The Agreement will commence from the date on which Yahoo! first provides you
with access to one or more Programmes, and will continue until terminated in
accordance with the Agreement (the “Term”).
2. PAYMENT
You shall pay all charges to your account in the currency, manner and form
required by us from time to time. Our measurements are the definitive
measurements to calculate your charges. If we have determined that you may be
charged on an invoice basis, we will submit an invoice to you at the e-mail or
mailing address (at our discretion) on the Insertion Order or as required by
applicable law, and you shall pay such charges, without offset or deduction,
within 30 days of the invoice date. If we agree to your request to send an
invoice to a third party on your behalf, you shall ensure that such third party
pays the invoice on time and, if it does not do so, you shall pay all amounts
owing under such invoice immediately.
If we do not receive timely payment, you shall pay all amounts due on your
account upon demand and, in addition to any other rights, we may suspend
performance, remove your Advertiser Materials, and/or terminate the Agreement or
any part of it.
All payments of service fees, unused promotional credits and initial deposit(s)
are non-refundable. You agree to submit any dispute about: (a) any of our usage
statistics on any Advertiser Materials as soon as reasonably practicable and in
any event within 60 days from the recording of the statistic in dispute; and
(b) any other charges to your account, in writing to us as soon as reasonably
practicable and (in respect of invoiced advertisers) in any event before the due
date for payment of such charges. If you do not meet these conditions, you waive
any right to raise any dispute.

 



--------------------------------------------------------------------------------



 



All charges are, unless otherwise stated, payable in pounds sterling together
with VAT and any other applicable taxes. We may charge you interest at the rate
of three percent (3%) per month (or the highest rate permitted by law, if less)
above the base lending rate of Yahoo!’s main bank on all amounts due and payable
until payment is received, whether before or after judgment. If you fail to pay,
Yahoo! may charge you for all costs incurred by Yahoo! in connection with
collecting the amounts due.
We may change the amount of any fees or charges or any amounts you are required
to maintain on account with us in respect of any Programme to which you
subscribe by giving you notice either in writing (including by email) or on the
Yahoo! Company Sites. If you do not agree to such changes, you must immediately:
(i) notify us in writing; and (ii) stop using the relevant Programme(s).
3. PAYMENT DEPOSITS
We may require you to pay a deposit to us as security for fulfilment of your
payment obligations in respect of any Programme to which you subscribe (‘Payment
Deposit’).
In the event that you pay a Payment Deposit, the following terms and conditions
apply: (a) the Payment Deposit will not be offset against future invoices
payable by you; (b) provided that you have met your payment obligations under
the Agreement in full, following termination or expiry of the Agreement the
Payment Deposit will be refunded to you in full (without any interest accrued
from the date of receipt of the Payment Deposit by Yahoo!); (c) if you fail to
make payment in full in accordance with the terms of the Agreement, your Payment
Deposit shall be forfeited and shall remain with Yahoo!: (i) until such time
your payment obligations under the Agreement have been made in full to the
satisfaction of Yahoo!, together with any interest due on those payments in
accordance with the terms of the Agreement; and (ii) if your payment obligations
under the Agreement have not been fulfilled to the satisfaction of Yahoo! by six
months from either 1. termination or expiry of the Agreement; or 2. the date of
the invoices under which such payments are due, we shall offset your Payment
Deposit against those outstanding payments due from you (together with any
interest accrued on those outstanding payments in accordance with the terms of
this Agreement).
Yahoo! shall return any balance of the Payment Deposit (without any interest
accrued from the date of receipt of the Payment Deposit by Yahoo!) after your
payment obligations under the Agreement have been satisfied in full.
4. ACCESS
You will not and will not permit anyone to: (i) use any automated means to
access, monitor, or manage your account with us, or to access, monitor, or copy
the Yahoo! Company Sites or any part of them, except where made available or
authorised in writing by us; (ii) bypass any robot exclusion headers on the
Yahoo! Company Sites; (iii) interfere, or attempt to interfere, with the
operation of the Yahoo! Company Sites or systems, or Programmes; (iv) use the
Programmes in connection with open source software in any way which would create
any obligations of use with respect to our Programmes or grant to any third
party any rights to or immunities under our Intellectual Property Rights in our
Programmes; or (v) use our Programmes in connection with any activity which may,
directly or indirectly, cause property damage, death or personal injury.

 



--------------------------------------------------------------------------------



 



Your right to access your account(s) is non-assignable and subject to any limits
imposed by Yahoo! from time to time. You shall not allow any third party to use
any Programme, except your Authorised Users and employees in accordance with the
Agreement.
You agree to notify us promptly in writing if you become aware of a breach, or
potential breach, of security relating to your account(s). You shall ensure that
Authorised Users and employees comply with the Agreement, and you are liable for
all of their acts and omissions in connection therewith.
You may use data made available to you in connection with a Programme solely for
internal use to manage your account(s) and you may not publish any such data,
nor create profiles of our users.
In order to improve our Programmes, we frequently conduct tests and you agree to
pay all charges and any other expenses for the services rendered (as set forth
in the applicable Insertion Order or your online account) during those testing
periods.
5. YOUR SITE
We are not responsible for any aspect of your or any third-party site(s).
6. API ACCESS
If we grant you API Access in connection with a Programme, this Section shall
apply to you and API Access and the API Code (defined below) are part of such
Programme. “API Access” is the ability, via the API Code, to access certain
account information and/or features, and to execute commands for your
account(s). You may not use your API Access, including any data obtained, for
purposes other than managing your account(s) to which the API Access relates. If
your use of a Programme terminates, your API Access to that Programme shall
terminate immediately. We may limit, modify or terminate your API Access, at our
discretion, at any time, and such modifications may require you to make changes,
at your expense, to the API Code for continued API Access. “API Code” is
software created by you or us using an XML/SOAP interface we specify enabling
API Access.
If we give you API Code or software to incorporate into API Code developed by
you, we grant you a non-exclusive, revocable, non-transferable,
non-sublicensable, limited, licence to use the API Code or software given to you
by us for internal use solely for API Access during the term of the applicable
Programme Terms. You shall make the API Code available to us upon our request
for our review and notify us of the features and functionality of such API Code
and the application to which the API Code connects. Your use of API Code shall
not exceed access frequency limits as set by us from time to time. If you are a
Representative (defined below) this Section gives you (not the Advertisers), API
Access. You may not use API Access pursuant to this Section if you are party to
another agreement with a Yahoo! Company that provides for such access.
7. USE OF INFORMATION
You grant each Yahoo! Entity an irrevocable, non-exclusive, royalty-free,
worldwide, fully paid licence throughout the Term to: (i) use, copy, and/or
modify, adapt, reformat, recompile, disassemble, reverse engineer and/or
manipulate any part of the Advertiser

 



--------------------------------------------------------------------------------



 



Materials, or any URL provided within your Advertiser Materials, including for
public performance or display, marketing and distribution, in any part of the
Distribution Network; and/or (ii) access, index, cache and display the site(s),
or any portion thereof, to which your Advertiser Materials link, by any means,
including web spiders and/or crawlers.
In the event that you use a suggestion or modification to your Advertiser
Materials made by a Yahoo! Entity, you agree that: (a) such suggestion or
modification is authorised by you and complies with the Agreement; and (b) none
of the Yahoo! Entities shall have any liability for your Advertiser Materials,
or any changes to them.
All Advertiser Materials are subject to our approval. We reserve the right at
any time in our absolute discretion to: (a) reject, amend, remove or cancel any
Advertiser Materials, Insertion Order, URL link, space reservation or position
commitment; and/ or (b) remove any Advertiser Materials from any of the Yahoo!
Company Sites and/or any part of the Distribution Network. We do not undertake
to review the contents of any Advertiser Materials and any review and/or
approval by us will not be deemed to constitute an acceptance by us that they
comply with the Agreement or any waiver of any of our rights under it.
We do not guarantee that your Advertiser Materials will be distributed in any
part of the Distribution Network, nor do we guarantee that your Advertiser
Materials will appear in a particular position or rank. The final decision as to
inclusion and placement of Advertiser Materials is at our discretion.
You grant to Yahoo! the express right to reproduce throughout the world screen
shots of all or part of any Yahoo! property containing all or part of any of the
Advertiser Materials on or in any promotional or advertising material or
campaign promoting or advertising Yahoo! (but not any promotional or advertising
campaign paid for by Yahoo!).
Notwithstanding the provisions of any Insertion Order, you acknowledge and agree
that we have not made any guarantees with respect to usage statistics, including
levels of impressions, click-throughs or positioning of any Advertiser
Materials. We are not liable for any usage statistics however supplied. You
acknowledge that usage statistics we provide are the official, definitive
measurements of our performance on any delivery obligations provided in the
Insertion Order. The processes and technology used to generate such statistics
have been independently audited.
All software, hardware, equipment, systems and underlying technology, and all
other data, information and content residing or subsisting in or created,
collected or processed using the Yahoo! Company Sites, Programmes and any sites
of any Yahoo! Companies or Distribution Network (including all Intellectual
Property Rights residing or subsisting therein) is or are owned by Yahoo! or its
licensors and if and to the extent that any such rights become vested in you,
you will effectively assign to Yahoo! absolutely and unconditionally all such
rights.
The Programmes are proprietary to us and are protected by the applicable
intellectual property Laws (as defined in Section 9 (Representations and
Warranties)) and we retain all rights, title, and interests in and to the
Programmes and, except for the limited right of use expressly granted herein,
nothing shall be construed as Yahoo! granting to you any right, title or
interest in or to the Yahoo! Company Sites or Programmes (or any part of them).

 



--------------------------------------------------------------------------------



 



8. CONFIDENTIALITY AND PRIVACY
“Confidential Information” means any information of whatever nature, disclosed
to you by us in any manner, whether directly or indirectly, in connection with
this Agreement, other than information that you can establish: (i) was in the
public domain prior to disclosure by us (other than through breach of this
Section); or (ii) was in your possession, without confidentiality restrictions,
prior to disclosure by us. You shall not at any time: (a) disclose or otherwise
make available to any person or entity any Confidential Information (other than
to your employees and Authorised Users who are bound in writing by use and
confidentiality restrictions which are no less protective than the provisions of
this Agreement and who have a need to know such Confidential Information in
connection with the Agreement); or (b) access, use, or copy any Confidential
Information, except as strictly necessary in connection with the purpose for
which such Confidential Information is disclosed to you and in accordance with
the Agreement.
You may disclose Confidential Information if required by law, provided that:
(a) you notify us promptly prior to such disclosure; (b) at our request, you
assist us in obtaining an order protecting the Confidential Information from
public disclosure; and (c) any disclosure is limited to the minimum extent
necessary to comply with the legal requirement. All Confidential Information
shall remain our property, and shall be delivered to us, uninstalled or
destroyed immediately upon our request or upon termination of the Agreement.
By using the Yahoo! Company Sites and any Programmes, you or any person you
allow to access and use your account, may provide Yahoo! with personal data. By
entering into the Agreement and providing such data, you agree (and shall ensure
that each other relevant person agrees) to our use of such data: (i) in
accordance with our privacy policy at
http://searchmarketing.yahoo.com/en_GB/legal/privacy_y.php (the “Privacy
Policy”); and (ii) for the purposes of providing you with the Yahoo! Company
Sites and Programmes and to administer your account (including contacting you
about the Yahoo! Company Sites, the Programmes, your account, the Agreement, any
Programme Terms and any products or services of us or our Affiliates from time
to time), and for the same purposes you agree to our disclosing such data to
other Yahoo! Entities (and the transfer of that data to countries which may not
afford the same level of protection of such data as the countries in which you
initially access the Yahoo! Company Sites or Programmes).
You must not, and must ensure that any person acting on your behalf does not,
issue any press release or other public statement (or any statement which is
likely to be made public) relating to the Agreement or any part of it without
our prior written consent.
9. REPRESENTATIONS AND WARRANTIES
You represent, warrant, and undertake that at all times throughout the Term:
(i) you have the rights, authority and any required consents to enter into the
Agreement and to exercise your rights and perform your obligations in accordance
with this Agreement; (ii) you are acting in a business capacity on behalf of
your business and not as an individual or as a consumer; (iii) your use of each
Programme is solely for lawful business purposes; (iv) all Advertiser Materials
and your use of the Yahoo! Company Sites and Programmes (and the use of those
that use your account) will be free of viruses and/or other computer Programming
routines or any other items that may damage, interfere with or adversely affect
or hinder access to any Yahoo! Company Site, Programme, data, computer or
network, or impose an unreasonable or disproportionately large load on our
systems or infrastructure (as we determine

 



--------------------------------------------------------------------------------



 



in our sole discretion), or change a user’s settings or create a series of
multiple, sequential, stand-alone advertisements (including by pop-up window or
pop-under window); (v) you will not engage in, nor cause others to engage in,
spamming, phishing or improper, malicious, or (as we determine in our
discretion) fraudulent clicking, impressions, or marketing activities relating
to any Yahoo! Site or Programme; (vi) you will comply with the applicable
Programme Terms and all provisions of the Agreement; (vii) you will at all times
ensure that any personal data you collect is collected, stored, processed and
dealt with in accordance with all applicable data protection and privacy Laws,
including without limitation, you will not combine, co-mingle, compare or match
any information that you legally collect via your Advertiser Materials on any
part of the Distribution Network with any personal information, clickstream or
cookie information that you have; and (viii) the Advertiser Materials, the
site(s) to which the Advertiser Materials and any other material and technology
in connection therewith link, and any act by you relating to the Programmes and
the Yahoo! Entities shall:
i. comply at all times with all applicable laws, statutes, statutory
instruments, contracts, or regulations, advertising and marketing codes of
practice (whether self-regulatory or otherwise) and our policies or guidelines
(which we may amend from time to time in our absolute discretion) (collectively,
“Laws”) in any of the jurisdictions where any Information is distributed and/or
displayed;
ii. if your Advertiser Materials or relevant site(s) are an investment
advertisement within the meaning of any applicable financial services or
securities markets Laws, your Advertiser Materials and sites at all times comply
with those Laws and the relevant advertiser is at all times authorised to carry
out such activities, and, unless you are an “authorised person” within the
meaning of the Financial Services and Markets Act 2000 (“the Act”): (1) do not
constitute an invitation or inducement to engage in investment activity within
the meaning of the Act; or (2) have been approved by an “authorised person”
within the meaning of the Act or are otherwise permitted under the Act and you
have expressly notified us in writing of this;
iii. not at any time infringe any Intellectual Property Right of any third
party; iv. not at any time breach any duty toward, or rights of, any person or
entity, including rights of publicity and/or privacy, or any consumer protection
Laws, and have not otherwise resulted in or are not likely to result in any
claims relating to consumer fraud, product liability, tort, deceptive trade
practices, breach of contract, or any other form of illegal practice, injury,
damage or harm of any kind to any person or entity;
v. where you are advertising gambling, the gambling which you are advertising by
virtue of the Insertion Order attached is based in and operated out of either
Great Britain, an EEA State, Gibraltar or a country or place which has been
deemed by the Secretary of State to be treated as if it were an EEA State
pursuant to clause 331(4) of the Gambling Act 2005, and all necessary licences
and permits to conduct the gambling operation in that country are validly in
place; vi. not at any time contain any false, deceptive, misleading, unethical,
defamatory, libelous, or threatening material or any obscene or blasphemous
material; and
vii. not (as determined by us) reflect poorly on or tarnish the reputation or
goodwill of a Yahoo! Entity.
You warrant, represent and undertake that you will not, and will not permit
anyone to: (i) modify, adapt, reformat, recompile, transmit, publish, license,
reverse engineer, disassemble, reconstruct, decompile, copy, or create
derivative works of, transfer or sell any Yahoo! Company Sites or Programmes,
any aspect or portion thereof, or Confidential Information, including source
code or

 



--------------------------------------------------------------------------------



 



algorithms (except as expressly authorised by Yahoo! in writing or to the extent
permitted by applicable Law); or (ii) alter, remove, cover or otherwise deface
any identification, trademark, copyright, or other notice from any aspect of the
Programmes.
10. INDEMNITY
You shall fully indemnify, defend, and hold harmless the Yahoo! Entities from
all claims, liabilities, losses, damages, penalties, fines, costs and expenses,
whether actual or alleged (collectively, “Claims”) including reasonable legal
fees and any taxes in relation to those Claims, that arise out of or in
connection with any act or omission by you or your Authorised Users in
connection with the Agreement, including any infringement or alleged
infringement of any third party Intellectual Property Rights or of the
Agreement. You agree to be solely responsible for defending any Claim against a
Yahoo! Entity, unless the relevant Yahoo! Entity elects to participate in or
take control of any Claim with advisors of its own choosing. You will not agree
to any settlement that imposes any obligation or liability on a Yahoo! Entity
without our prior written consent.
11. WARRANTY DISCLAIMER
All Programmes, Advertiser Materials provided by us, Distribution Network,
indexes, Yahoo! Company systems, Yahoo! Company Sites and documentation are
provided on an “as is” basis, without warranty of any kind, whether express or
implied by statute, common law or otherwise, all of which are hereby excluded to
the extent permitted by applicable law, and that your use thereof is at your own
risk.
12. LIMITATION OF LIABILITY
The maximum aggregate liability of all Yahoo! Entities to you in contract, tort
or otherwise howsoever arising for any liability which is not otherwise limited
or excluded under the Agreement in respect of any one or more incidents or
occurrences arising during any successive six month period (the first such
period commencing on the date of this Agreement) shall be limited to a sum
equivalent to the amounts actually paid by you to us pursuant to the Agreement
in the relevant six month period. In no event shall any Yahoo! Entity be liable
to you in contract, tort or otherwise (including any liability for any negligent
act or omission or breach of statutory duty) for any loss of revenue, profits,
business, contracts, anticipated savings, wasted expenditure, damage to
reputation or goodwill, loss of or loss of use of data, or any indirect or
consequential loss or damage whatsoever, howsoever arising out of or in
connection with the Agreement or any breach thereof even if it was advised in
advance of the possibility of such loss or damage. We are not responsible for
any acts or omissions of any third party in connection with the Agreement,
including with respect to clicks and/or impressions by any third party on your
Advertiser Materials. Notwithstanding anything to the contrary, nothing in this
clause or the Agreement shall be construed to exclude or limit any liability of
any Yahoo! Entity which cannot be excluded or limited under applicable law (such
as for death or personal injury caused by our negligence or for fraud or
fraudulent misrepresentation).

 



--------------------------------------------------------------------------------



 



13. TERMINATION
You may not terminate the Agreement or your participation in any Programme and
in the Yahoo! Company Sites (unless otherwise provided in the relevant Programme
Terms). Notwithstanding anything contained in the Agreement to the contrary, we
may at any time for any reason terminate the Agreement or terminate, suspend or
limit your participation in any Programme or part thereof, discontinue offering
the Yahoo! Site, Yahoo! Companies or third party distributors and/or Programmes.
None of the Yahoo! Entities shall have any liability for any such termination.
Upon termination, suspension, or discontinuation of any Programme or your
participation therein, all and any outstanding payment obligations incurred
under the Agreement will become immediately due and payable.
These Master Terms and Conditions shall terminate automatically if you have
terminated all Programme Terms and Insertion Orders. Any suspension or
termination (howsoever caused) shall not affect any accrued rights or
obligations of either party or the Yahoo! Entities nor shall it affect the
continuation in force of any provision of these Master Terms and Conditions and
Programme Terms which by implication are intended to survive any termination or
suspension of the Agreement, and any provisions under Sections 1 (Introduction
and Definitions), 7 (Use of Information), 8 (Confidentiality and Privacy), 12
(Limitation of Liability), 13 (Termination), 15 (Choice of Law) and 16 (Other)
of these Master Terms and Conditions.
Following termination of this Agreement you agree to immediately cease:
(i) using the Yahoo! Company Sites and any Programme or Third Party Products;
(ii) any other distribution of your Advertiser Materials by any Yahoo! Entity
which has been suspended or terminated; and (iii) using all Information, data,
programme code or software, user names and passwords, Intellectual Property
Rights and Confidential Information (and destroy all copies thereof and, if
requested by us, promptly certify such destruction in writing to us).
14. NOTICES
We may give notices to you by posting them on any Yahoo! Company Site or by
written notice (at our discretion), including by email, to the address provided
by you to us. It is your responsibility to ensure that your contact and account
information is current and correct, and you must promptly notify us in writing
of any changes to such information. All notices to us shall be sent, as
applicable: (a) to Yahoo! either by email to
uk-clientservices-ysm@cc.yahoo-inc.com or, where applicable, by email to our
designated account manager as notified by us to you; or (b) for Display
Advertising Programmes, to optimise@uk.yahoo-inc.com. Notices will be deemed
received when an email is received in full in the place of receipt, save where
it is received on a weekend or public holiday, in which case it will be deemed
received on the next business day.
15. CHOICE OF LAW
The Agreement shall be governed by and construed in accordance with English law,
and you agree to submit any disputes arising in connection with this Agreement
to the exclusive jurisdiction of the English Courts.

 



--------------------------------------------------------------------------------



 



16. OTHER
You acknowledge and agree that, subject to Section 7 (Use of Information)
relating to the submission of and any changes to your Advertiser Materials:
(i) the Yahoo! Entities have complete editorial freedom in terms of the content,
look and feel and technical aspects of the Yahoo! Company Sites and the
Programmes, and the distribution of your Information to end users; and (ii) the
organisation, specifications, availability and/or appearance of any Yahoo!
Company Sites, Third Party Products, or any other systems or property provided
by any Yahoo! Entity may be modified at any time at the Yahoo! Entities’
absolute discretion.
The Agreement and any other document or information expressly referred to
therein constitute the entire agreement between you and us regarding the subject
matter to which it relates and supersede and extinguish all previous agreements,
understandings, proposals, representations, claims, and communications regarding
that subject matter. Nothing in this Section shall exclude or restrict the
liability of either party for fraud or fraudulent misrepresentation.
In the event of a conflict between the Master Terms and Conditions, the
Programme Terms, and/or an Insertion Order, the conflict shall be resolved to
the extent necessary to do so according to the following order of precedence:
(1) Insertion Order provided that: (i) it has been properly executed on behalf
of both you and us by duly authorised representatives; and (ii) any variation of
the Programme Terms or Master Terms and Conditions by such Insertion Order shall
only apply to the campaign to which that Insertion Order relates; (2) Programme
Terms and (3) Master Terms and Conditions.
The failure or delay of Yahoo! to enforce any provision of the Agreement or
other rights or remedies under law shall not constitute a waiver or limitation
of Yahoo!’s rights to enforce any provision of this Agreement or to exercise any
other such rights or remedies.
The provisions of this Agreement are severable, and if any provision of the
Agreement is held invalid, illegal or unenforceable for any reason, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of the remainder of the Agreement.
We shall have no liability under the Agreement (to the extent permitted by
applicable law) by reason of any failure or delay in the performance of our
obligations on account of strikes, shortages, riots, acts of terrorism,
insurrection, fires, flood, storm, explosions, earthquakes, Internet and/or
electrical outages, computer viruses, acts of God, war, governmental action, or
any cause that is beyond our reasonable control.
You and we are independent contractors and nothing in the Agreement shall be
construed to create evidence or imply any agency, employment, partnership, or
joint venture between you and us.
Except as otherwise set forth in the Agreement, neither you nor we shall have
any right, power, or authority to create any obligation or responsibility on
behalf of the other and the Agreement is not intended to benefit, nor shall it
be deemed to give rise to any rights to any third party, except that any Yahoo!
Company from time to time may directly enforce any right or remedy of Yahoo!
under these Master Terms and Conditions and any Programme Terms (as if such
Affiliate was Yahoo!).

 



--------------------------------------------------------------------------------



 



You may not assign, sublicense, or transfer the Agreement or any part of it. Any
assignment, transfer, or attempted assignment or transfer by you shall be of no
force or effect. We and our subsequent assignees may assign, delegate,
sublicense, or otherwise transfer from time to time this Agreement or any part
of it to any person or entity at any time without your consent. Any rights not
expressly granted in the Agreement are reserved by us, and all implied licences
are disclaimed.
We may change the Agreement and/or the Privacy Policy at any time by making them
available on the Yahoo! Company Sites and/or by providing notice in accordance
with Section 14 (Notices). Any use by you or Authorised Users of any Programme
after such notice shall be deemed to be continued acceptance by you of the then
current Agreement and Privacy Policy. If you do not agree to such amended Master
Terms and Conditions, Programme Terms and/or the Privacy Policy you must
immediately: (i) notify Yahoo! in writing; and (ii) stop using the Yahoo! Sites
and any Programmes.
You understand and agree that services and obligations to be performed by us may
be performed by other Yahoo! Companies and/or third-party service providers.
17. REPRESENTATIVE
If you are an advertising agency or other entity representing advertisers or you
allow Affiliates or Authorised Users or other advertisers (each a “Third Party”)
access to or use of the Programmes or to enter into Insertion Orders, this
Section applies to you (“Representative”).
Representative agrees to ensure that all provisions of this Agreement are
complied with by both Representative and any Third Party which it represents.
Representative shall be directly liable to us for any act or omission in this
regard. Other than Authorised Users, Representative shall ensure that only
Representative deals with us and no Third Party may do so.
Representative represents, warrants and undertakes that at all times: (i) it is
the authorised representative of an advertiser and is authorised to enter into
and perform the Agreement the advertiser’s behalf; (ii) it will not, without our
prior written consent: (a) make any representation or warranty concerning any
Yahoo! Company Site or Programme or Yahoo! Entity, including that it is an
affiliate, distributor or partner of a Yahoo! Entity; (b) act on behalf of, or
otherwise make any promises or commitments to any advertiser or potential
advertiser on behalf of any Yahoo! Entity; or (c) engage in any telesales or
telemarketing in connection with any Yahoo! Company Site or Programme, and
(iii) it will perform its duties pursuant to the Agreement in a professional
manner consistent with our requirements.
Upon our request, Representative will immediately deliver to us each agreement
that authorises Representative to act on the advertiser’s behalf in connection
with the Agreement. If a Representative’s relationship with an advertiser
terminates, any of the Representative’s advertisers may continue to use any of
their Advertiser Materials, and Representative shall no longer have API Access
for such advertiser’s accounts. Representative shall not at any time, whether
during or after the Term, use data or information received in connection with
the Agreement to conduct any marketing efforts in particular to do that targeted
at our

 



--------------------------------------------------------------------------------



 



advertisers. During the Term and for twelve (12) months after termination
thereof, Representative shall not, directly or indirectly, contact, refer, or
solicit any of our employees, consultants, or agents.
Payment Liability. Without limiting any other provision of the Agreement,
Representative and each advertiser shall be jointly and severally liable for all
payment obligations pursuant to Section 2 (Payment) of these Master Terms and
Conditions, and Representative. Representative acknowledges that we may directly
contact any advertiser represented by Representative, including if we have not
received payment for such advertiser’s account by the due date for payment of
the applicable invoice.
18. DEFINITIONS
In the Agreement, (i) “we,” “us,”, “our” and “Yahoo!”, means Yahoo! UK Limited,
a company incorporated in England and Wales (company number 3244285 VAT number
GB892211528) with its registered office at 5th Floor, 125 Shaftesbury Avenue,
London WC2H 8AD. Yahoo! UK Limited is a wholly-owned subsidiary of Yahoo! Inc.;
(ii) “Yahoo! Company” means Yahoo! or any Affiliate of Yahoo!; (iii) “Yahoo!
Entities” means the Yahoo! Companies and their officers, directors, employees,
and any other third-party service providers, and the Distribution Network; (iv)
“Yahoo! Company Sites” means all the sites that are owned, operated or hosted by
or for the Yahoo! Companies; (v) “Distribution Network” means the network of
Yahoo! Company Sites, other Yahoo! Company properties, and Third-Party Products
through which we distribute Advertiser Materials; (vi) “Third-Party Products”
means third-party sites, properties, content, applications (including mobile
and/or wireless), and/or e-mails that make Advertiser Materials available; (vii)
“you” and “your” means the entity entering into this Agreement with Yahoo!;
(viii) “Affiliate” means, with respect to an entity, any other entity that
directly or indirectly controls, is controlled by, or is under common control
with such entity; (ix) “Authorised Users” means any person or entity acting or
apparently acting on your behalf in connection with this Agreement; (x)
“Advertiser Materials” means your advertisements displayed by us on your behalf
on the Distribution Network pursuant to this Agreement, to which the relevant
Programme Terms apply, all suggestions you use or information, data or any other
material that is provided or used by you or on your behalf in connection with
the Agreement and/or on your site and any other advertising material which you
provide to us in connection with this Agreement (including all contents,
trademarks and brand features contained in any advertiser materials); (xi)
“Intellectual Property Rights” means any copyright, design right, database
right, patent, trademark, or other intellectual property or proprietary right
(whether registered or unregistered), or any rights and forms of protection of a
similar nature or having equivalent effect anywhere in the world.
19. YAHOO! UK LIMITED
You acknowledge that Yahoo! UK Limited enters and fulfils the Agreement as
principal, and in the event of any claim or suit brought by you in respect of
the Agreement you shall only have recourse to Yahoo! UK Limited and to no other
Yahoo! Company.
SPONSORED SEARCH PROGRAMME TERMS

 



--------------------------------------------------------------------------------



 



1. USE
These Sponsored Search Programme Terms (the “Programme Terms”) apply to paid
placement listings for advertising. We provide you with access to the Sponsored
Search Programme subject to your compliance with the Agreement. In the event of
any inconsistencies between these Programme Terms, the provisions of any
relevant Insertion Order and our Master Terms and Conditions, the relevant
provisions of Section 16 of the Master Terms and Conditions shall apply.
Terms defined in the Master Terms and Conditions shall have the same meanings in
these Programme Terms. In addition, “Selected Advertiser Materials Groups” means
the keywords you select, as well as certain misspellings, singular/plural
combinations, and other related keywords that we may map to your Advertiser
Materials based on the keywords, your Advertiser Materials themselves, and/or
the websites to which the Advertiser Materials link. For example, and without
limiting the foregoing, if you select the keyword “book,” your Advertiser
Materials may also appear in response to the keywords “books” or “buy books.” At
the discretion of any Yahoo! Entity, Advertiser Materials may include a title,
description, text, and/or graphics.
2. SUBMISSION OF ADVERTISER MATERIALS, BUDGETING AND ADVERTISER MATERIALS
DISPLAY PROCESS
SUBMISSION OF ADVERTISER MATERIALS. Unless you choose otherwise at the time you
submit Advertiser Materials, Advertiser Materials may be included by us in each
of our products and services from time to time. If you wish to include
Advertiser Materials in particular products or services, cancel Advertiser
Materials or make changes to your bids or budgeting, you must do so using your
Account Management Method, or other means notified by us to you on request. You
may terminate your participation in this Programme and cancel your Advertiser
Materials in any part of the Distribution Network at any time by providing
notice to us in accordance with Section 14 (Notices) of the Master Terms and
Conditions.
You can submit Advertiser Materials, or make changes to existing Advertiser
Materials via those Yahoo! Company Site(s) which allow you to do so , currently
located at
https://login.marketingsolutions.yahoo.com/adui/signin/loadSignin.do?m=1&l=en_GB,
and any associated pages.
You may request that we assist you with the submission of Advertiser Materials,
upon payment of an up-front fee to us for such assistance, as specified by your
Campaign Management Method, in accordance with the payment provisions under the
Agreement.
BUDGETING. In order to access and use the Sponsored Search Programme for
Advertiser Materials you will be required to pay an up-front initial deposit to
us, as specified by your Campaign Management Method, in accordance with the
payment provisions set out under the Master Terms and Conditions.
You may, using your Campaign Management Method:
a. be required by us from time to time to specify an amount (in whole pounds
sterling) to be put on account for your use of the Sponsored Search Programme
prior to your using the Sponsored Search Programme, which will be paid up-front
to us; and
b. specify that you do not wish us to top-up your account, in which case your
Advertiser Materials will be suspended from the Distribution Network when we
determine that your account has insufficient funds, until such time that you do
top-up your account; or

 



--------------------------------------------------------------------------------



 



c. agree that your account will immediately be topped-up by a specific amount
(as specified by you, in whole pounds sterling) if your account contains only
three days’ (or less) worth of funds based on your average account spend.
Amounts to be put on account or to top-up your account are as specified by you
by means of your Campaign Management Method, and are subject to any minimum
amount that we may require. Unless you specify a different top-up amount, or
specify that you do not wish to top-up your account, then the top-up amount will
be the same as the initial amount you placed on account. Your account may be
subject to minimum monthly spend amounts as notified to you by us on the Yahoo!
Company Sites from time to time. If you elect to set a budget to apply in
relation to relevant words or phrases then a target monthly budget will be
calculated by us in our absolute discretion based on the amount you have
specified. If at any time we determine that any such target monthly budget may
be exceeded, we may suspend the relevant Advertiser Materials from the
Distribution Network for such time as it deems necessary or desirable for the
target monthly budget not to be exceeded.
If you choose to set a budget or change that budget then the start date of the
target monthly budget period will be reset as soon as commercially practicable
thereafter.
You may require (in writing) Yahoo! to return to you: (i) any monies on your
account less any fees then payable by you; and (ii) any amount by which your
target monthly budget (if any) has been exceeded by more than 10% except to the
extent that we suspend or terminate your use of the Yahoo! Company Sites, any
Programme or the Agreement or any part of it for any act or omission by or on
behalf of you. This is your sole and exclusive remedy if your target monthly
budget is exceeded. We may close accounts which have been inactive for more than
24 months. If following such termination, a credit balance remains on your
account, we will use our reasonable endeavours to refund such balance, less any
non-refundable amounts and a reasonable account closing fee. If we are unable to
do so using the contact information we hold, we shall dispose of any balance
pursuant to the Agreement and our policies and procedures.
The Yahoo! Company Sites or Distribution Network may not be available or your
access to it or your Advertiser Materials suspended if we have not received the
above fees and amounts.
During the period of any such suspension, relevant Advertiser Materials are
de-listed and the bidding process starts again as if the relevant bid for the
de-listed Advertiser Materials has not been placed.
You agree that the charges that you shall pay for the Sponsored Search Programme
will include, in addition to any applicable service fees, charges for all clicks
on your Advertiser Materials, subject only to any maximum bid price and
budgeting arrangements as set out above. The charges are in addition to the fees
for any other Programmes. Your Advertiser Materials are subject to the
then-current minimum bid requirements for particular words or phrases as
specified on the Yahoo! Company Sites from time to time. Unless otherwise agreed
in writing by us, the charges will be deducted from the amount you initially
placed on account or the amounts by which your account is topped-up as envisaged
under these Programme Terms.

 



--------------------------------------------------------------------------------



 



You can submit a maximum bid amount that you will pay to us for each click on
the relevant Advertiser Materials displayed in relation to the word or phrase
for the relevant Advertiser Materials.
If the bids of other advertisers for the same words or phrases relating to their
Advertiser Materials increase then you agree that we may, at our sole option and
taking into account additional factors such as the relevancy of your Advertiser
Materials, automatically increase your bid to a value of £0.01 higher than the
then highest bid, without exceeding any maximum bid you have specified in
accordance with these Programme Terms.
ADVERTISER MATERIALS DISPLAY PROCESS. We will compare your bid amount for the
relevant word or phrase relating to the Advertiser Materials against all other
advertisers bidding on that word or phrase for their own Advertiser Materials.
We will determine in our absolute discretion the position in which your
Advertiser Materials will appear on the basis of certain criteria which may
include, but are not limited to, the relevancy of your Advertiser Materials and
your bid amount.
You acknowledge and agree that (i) all advertisers may bid on any key word or
phrase (including trade marks) in accordance with our policies; and (ii) your
Advertiser Materials may not be displayed if, for a given word or phrase, there
are less available display positions than advertisers bidding. Advertiser
Materials may appear shortened (truncated) on some implementations throughout
the Distribution Network.
3. ANALYTICS. As part of the Sponsored Search Programme, at your option, we may
provide you with proprietary software code and related tools (collectively,
“Yahoo! Code”) for insertion on each of your websites to enable the analytical
tools available for your account (“Analytics”). If you install the Yahoo! Code,
code may be delivered into the Internet browser of visitors to your site(s)
during their interaction with your site(s). Subject to the terms of the
Agreement, we grant you a non-exclusive, revocable, non-transferable,
non-sublicensable, limited-use license for internal use with your Programme
account during the term of these Programme Terms to use, execute, and display
the YahooCode on your website solely for the purposes set forth in this
Section 3. You agree that during the Analytics set-up process, we may append
certain parameters to the URL associated with your Advertiser Materials to
enable Analytics. You agree that you will not edit or delete such parameters,
which would prevent the proper functioning of the Analytics and would render
impaired or inaccurate results.
4. YAHOO! CODE. At all times while the Analytics or Yahoo! Code is on your
website(s), you agree to: (i) obtain all rights and permissions necessary for
the Yahoo! Companies to use the Analytics data as contemplated under the
Agreement and our Privacy Policy located at:
http://info.yahoo.com/privacy/uk/yahoo/, including using cookies, web beacons
and/or other monitoring technologies to compile anonymous statistics about
visitors to your website and to monitor certain pages of your website for the
purposes of reporting web traffic, statistics, advertisement ‘click-throughs’
and/or other activities, and also including information on how visitors to your
website may disable such monitoring technologies; and (ii) maintain and adhere
to a privacy policy on your website which shall, as a minimum: (a) be available
as a clear and conspicuous link from the main page of your website and any other
website page where visitors may provide personally identifiable information; and
(b) comply with all applicable data protection Laws, including informing end
users of such Analytics and ensuring a justification is met for processing any
personal information in

 



--------------------------------------------------------------------------------



 



connection with the Analytics and obtaining all rights, consents and permissions
necessary or desirable for us to use data as envisaged under that privacy
policy, the Master Terms and Conditions and these Programme Terms.
5. EFFECTS OF TERMINATION. Sections 2 (Submission of Ads, Budgeting and
Advertiser Materials Display Process), 3 (Analytics) (last sentence only)
(Analytics), and this Section 5 herein shall survive any termination of these
Programme Terms.
6. ADDITIONAL TERMS. You must ensure that Advertiser Materials (including as
displayed) are acceptable to you or your advertiser (if applicable) (including
that the URL or hyperlink submitted by you works and has not been broken at any
time) and comply with the other provisions of the Master Terms and Conditions
(even where we have assisted you with the submission of those Advertiser
Materials).
7. OPTIMISATION. For non-invoiced advertisers only, Yahoo! may help you optimise
your account(s) by creating new ads in your account(s) and/or adding and
removing keywords to your account(s).
Yahoo! identifies those accounts which it considers would benefit from
optimisation and are appropriate for optimisation, and therefore you may find
that some but not others of your accounts are optimised in this way. We will
notify you via email of such changes made to your account(s), and will include a
spreadsheet of such changes upon your written request. If you would like any of
such changes reversed, please reply to such email within 14 days of receipt and
we will reverse the change(s) you specifically identify as soon as practically
possible. Yahoo!’s optimisaton permissions shall not extend to varying
(i) budgets you have set, or (ii) maximum bid prices you have set.
Notwithstanding the foregoing, you remain responsible for all changes made to
your account(s), including all click charges incurred prior to any reversions
being made. It is your responsibility to monitor your account(s) regularly and
to ensure that your account settings are consistent with your business
objectives.
DISPLAY ADVERTISING PROGRAMME TERMS
1. USE
These Display Advertising Programme Terms (the “Display Advertising Programme
Terms”) apply to the display and distribution of your Advertiser Materials
throughout our Distribution Network subject to your compliance with the
Agreement.
In the event of any inconsistencies between these Display Advertising Programme
Terms, any Insertion Order and the Master Terms and Conditions, the relevant
provisions of Section 16 of the Master Terms and Conditions shall apply.
Terms defined in the Master Terms and Conditions shall have the same meanings in
these Display Advertising Programme Terms. In addition, “Click-Through” means
the initiation of a user presence at any site that originates from any of the
Advertiser Materials posted by us pursuant to your Insertion Order as recorded
by our advertiser reporting system and ‘Ad Specifications’ means the

 



--------------------------------------------------------------------------------



 



technical and creative guidelines posted at
http://uk.solutions.yahoo.com/index.html and at
http://uk.adinfo.yahoo.com/euroadspecs/adspecs/index.html.
2. DISPLAY OF ADVERTISER MATERIALS
Except as otherwise expressly agreed between the parties, positioning of
Advertiser Materials within the Distribution Network is at our absolute
discretion and we may display Advertiser Materials for any product or business
which competes with your product or business in any part of the Distribution
Network.
3. USAGE STATISTICS
Your Advertiser Material usage statistics are available at
http://advertiser.yahoo.com/. Username and password access will be provided to
you 48 hours after campaign launch. You should also refer to the provisions of
Section 7 of the Master Terms and Conditions in respect of such usage statistics
and the levels of impressions and/or Click-Throughs.
4. PROVISION OF ADVERTISING MATERIALS.
4.1 You must provide all Advertiser Materials (including GIF or JPEG files) in
accordance with the Agreement and within the following delivery deadlines (to be
sent to uk-adops@europe.yahoo-inc.com):
(i) at least 3 working days in advance of start date for new campaigns;
(ii) at least 2 working days in advance of change date for creative changes; and
(iii) at least 5 working days in advance of start/change for rich media
requirements.
All creative must comply with our Ad Specifications.
We will not be required to publish any Advertiser Materials that have not been
provided accordingly, and we reserve the right to charge you, at the rate
specified in the Insertion Order, for inventory which does not comply, pending
our receipt of compliant Advertiser Materials. We may charge you £1,000 for each
late delivery of compliant Advertiser Material for any Front Page campaign and
£250 for any other campaign within the Distribution Network.
4.2 We reserve the right to run or not run any creative (or part thereof) in our
absolute discretion.
5. ADDITIONAL PAYMENT TERMS
5.1 You shall pay for all impressions, clicks and/or Click-Throughs in respect
of your Advertiser Materials that we deliver in accordance with the Agreement.

 



--------------------------------------------------------------------------------



 



5.2 Where you agree to spend an aggregate amount of money over a period of time,
you must spend at least 20%, and at most 33%, of such amount in each quarter of
that period, subject to availability of the requested positions.
6. DIRECT RESPONSE BOOKINGS
Where your Insertion Order relates to Direct Response product:
6.1 sections 5.2 and 9.1 of these Display Advertising Programme Terms shall not
apply; and
6.2 the following provisions shall apply:
(i) we will use our reasonable endeavours to meet the times, dates and/or
positions agreed with you in writing. However: (a) we do not guarantee the
times, dates, positions and/or delivery of the Advertiser Materials and they are
subject to change by us; and (b) we do not warrant that the Advertiser Materials
will not be displayed after the end date specified;
(ii) charges shall be based on actual delivery of impressions, as measured by
Yahoo!;
(iii) for dynamically priced campaigns, the effective CPM will be determined
based on your target goals (e.g. CPC, CPA or CPL). You give Yahoo! the right to
adjust the location of and price for the Advertising Materials (if any) as long
as the overall effective CPM for the campaign does not exceed the Maximum CPM
set out in the Insertion Order. Where you use a third party ad server
pre-approved by us, which cannot account for dynamic pricing, we will report
total cost to you in order for you to accurately determine your effective CPM.
7.COST PER CLICK
The following additional terms apply to all cost per click deals:
7.1 you must provide us with fresh creative frequently (and in any event not
less than every 2 weeks) during the term of the Insertion Order so as to
increase the likelihood of a higher number of Click-Throughs; and
7.2 all Advertiser Materials must invite the user to click on the advertisement.
We reserve the right to reject any Advertiser Materials which do not in our
opinion invite the user to click.
8. SPECIAL ADVERTISER MATERIAL POSITIONS
8.1 Where a line ID in the Insertion Order refers to a ‘Microsite’, we will
provide and host a microsite, incorporating the Advertiser Materials, within the
Yahoo! Company Site to which that line ID relates.
8.2 Where a line ID in the Insertion Order refers to ‘Development Fees’, the sum
indicated shall be payable to us for creative development fees for building
Advertiser Materials or creating other content for you.
8.3 Where a line ID in the Insertion Order refers to ‘Sponsorship Type A’, we
will provide branded masthead with LREC (on pages where this position exists)
within the Yahoo! Company Site/pages to which that line relates.
8.4 Where a line ID in the Insertion Order refers to ‘Sponsorship Type B’, we
will provide a product homepage takeover (ie. all

 



--------------------------------------------------------------------------------



 



advertising positions which exist on that product homepage), within the Yahoo!
Company Site homepage to which that line relates.
8.5 Where a line ID in the Insertion Order refers to ‘Sponsorship Type C’, the
words “sponsored by” shall appear in relation to the Yahoo! Company Site/pages
to which that line relates.
8.6 Where a line ID in the Insertion Order refers to ‘Sponsorship Type D’, the
background of the Yahoo! Company Site/pages to which that line relates shall be
altered to a colour agreed between you and us.
8.7 Where a line ID in the Insertion Order refers to ‘IMV’, we will provide an
IMV incorporating the Advertiser Materials.
9. LIMITATION OF LIABILITY
9.1 If we fail on any guaranteed inventory order to publish any Advertiser
Material or deliver the number of impressions or Click-Throughs provided in the
Insertion Order, our liability will be limited (at our option) to either: (a) as
soon as reasonably practicable, publishing the Advertiser Material (or any
replacement Advertiser Material provided by you and accepted by us) in positions
agreed in writing between the parties for such time as is necessary to generate
a number of substitute impressions or Click-Throughs to make up the shortfall;
or (b) refunding to you the relevant proportion of the amounts paid in advance
by you in respect of the relevant Advertiser Materials which were not published
/ delivered, provided that such Advertiser Materials were provided by you in
accordance with the Agreement. If the amounts were not paid in advance by you,
you agree that such amounts will not be due or payable by Yahoo!.
9.2 Where you use a third party server to serve Advertiser Materials to us:
(a) we will have no liability and you will hold only the third party server (and
not us) liable for the failure to publish any Advertiser Material or deliver the
number of impressions or Click-Throughs provided in the Insertion Order or any
other loss of any kind suffered by you where those failures or losses are due to
or arise out of or in connection with any act or omission of the third party
server; (b) the statistics provided by us are the official and definitive
measurements; and (c) we may terminate at any time in our absolute discretion
the right of the third party server to serve your Advertiser Materials to the
Distribution Network. In the event of such termination, we may serve the
Advertiser Materials instead.
10. RENEWAL; TERMINATION; EFFECTS OF TERMINATION
10.1 Except as expressly set out in the Insertion Order, any renewal of the
Insertion Order and acceptance of any additional Advertiser Materials will be at
our sole discretion. The rates applicable to such renewal period (if any) are
subject to change by us from time to time in our absolute discretion.
10.2 You may not cancel an Insertion Order under these Display Advertising
Programme Terms unless otherwise agreed with us in writing.
10.3 If you terminate the Display Advertising Programme Terms, all terms and
conditions of these Display Advertising Programme Terms shall survive until such
time as all Insertion Orders under this Programme have ended. This Section 10
(Renewal; Termination; Effects of Termination), Section 3 (Usage Statistics) and
Section 9 (Limitation of Liability) of these Display Advertising Programme Terms
shall survive termination of these Display Advertising Programme Terms.
These Display Advertising Programme Terms are subject to the Master Terms and
Conditions.
Last updated: 1 April 2009

 